Citation Nr: 0911195	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for thrombophlebitis, 
right leg, also claimed as nodular vasculitis, phlebitis, 
deep vein thrombosis (DVT), and residuals of a blood clot.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for thrombophlebitis, 
left leg, also claimed as nodular vasculitis, phlebitis, deep 
vein thrombosis (DVT), and residuals of a blood clot.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to October 
1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which declined to reopen claims for 
service-connection for hypertension and thrombophlebitis, 
right and left legs, and denied service connection for 
Hepatitis C.

In his October 2005 Substantive Appeal, the Veteran indicated 
that he wanted a hearing before the Board in Washington DC.  
In a March 2006 correspondence to the Board, he withdrew his 
request.  Accordingly, the request for a hearing is 
considered withdrawn, and the Board may proceed with review 
of the claims.  38 C.F.R. § 20.702(e) (2008).

In an October 2006 statement, the Veteran raised a claim of 
entitlement to nonservice-connected pension.  That claim has 
not been adjudicated and is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for hepatitis 
C and thrombophlebitis of the right and left legs are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hypertension, as 
secondary to service-connected varicose veins, was denied by 
rating decision in May 2002, and the Veteran did not appeal.  

2.  The evidence added to the record since the May 2002 
rating decision is not material to the issue of service 
connection for hypertension and does not raise a reasonable 
possibility of substantiating the claim.

3.  A claim for service connection for thrombophlebitis, 
right and left legs, was denied by rating decision in 
September 2001, and the Veteran did not appeal.

4.  The evidence added to the record since the September 2001 
rating decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The May 2002 decision which denied service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  Evidence received since the final May 2002 rating 
decision is not new and material to the issue of service 
connection for hypertension, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  The September 2001 decision which denied service 
connection for thrombophlebitis of the right leg is final.  
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

4.  Evidence received since the final September 2001 rating 
decision is new and material to the issue of service 
connection for thrombophlebitis for the right leg, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

5.  The September 2001 decision which denied service 
connection for thrombophlebitis of the left leg is final.  38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

6.  Evidence received since the final September 2001 rating 
decision is new and material to the issue of service 
connection for thrombophlebitis of the left leg, and the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  


With regard to the issue of whether new and material evidence 
has been received to reopen the claim for thrombophlebitis, 
the Board herein grants in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Regarding the hypertension claim, the RO provided the 
appellant pre-adjudication notice by letter dated in April 
2004, which substantially complied with the notice 
requirements.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the claim is not reopened, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  VA has no obligation to 
perform a medical examination for claims that have not yet 
been reopened.  38 C.F.R. § 3.159(c)(4)(iii).  As the 
Veteran's claim for hypertension is not being reopened, an 
evaluation was not required. 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  Evidence is 
"new" if it was not of record at the time of the last prior 
final denial of the claim.  It is "material" if, by itself 
or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence must not be cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial of the claim, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

Hypertension

A claim for service connection for hypertension, as secondary 
to service-connected varicose veins, was denied by rating 
decision in May 2002, because the evidence did not indicate 
that hypertension was related to service or to a service-
connected disability.  The Veteran did not appeal that 
decision, and it became final at the end of the statutory 
period.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because of 
this, the claim for service connection for hypertension 
cannot be reopened unless new and material evidence has been 
received.  

The Veteran submitted a request to reopen the claim for 
service connection for hypertension in January 2004.  
Evidence relative to the claim for hypertension that was of 
record at the time of the May 2002 decision consisted of the 
Veteran's service treatment records, VA outpatient treatment 
records dated between November 1979 and February 2002 and 
showing a diagnosis of hypertension, and Texas Department of 
Criminal Justice (TDCJ) medical records dated in May 2000 
indicating a diagnosis of hypertension.  

Evidence relative to the claim for hypertension that has been 
associated with the claims folder since the May 2002 rating 
decision includes TDCJ records dated between April 2003 and 
May 2005, which show that the Veteran continued to be treated 
for hypertension and the report of a June 2003 VA examination 
for other claims which includes a diagnosis of hypertension.  

The Veteran's 2002 claim for service connection for 
hypertension was denied because there was no evidence that 
that the condition began in or was otherwise related to 
service, to include a service-connected disability.  New and 
material evidence in this case would be evidence showing that 
the Veteran's condition began in or was aggravated by 
service, or that it began or worsened after service because 
of an in-service event.  Although new medical records have 
been received, they are not material because they do not 
indicate that the Veteran's hypertension is related to his 
time in service.  The new evidence does not address the 
etiology of the hypertension.  In the absence of evidence 
that is both new and material, the claim for service 
connection for hypertension is not reopened.

Thrombophlebitis

The record reflects that a claim for service connection for 
residuals of a blood clot was denied by a rating decision in 
April 1976, and the Veteran did not appeal.  A subsequent 
claim for thrombophlebitis of the left leg, also claimed as 
nodular vasculitis, was denied in March 1977.  The Veteran 
filed a notice of disagreement and timely perfected his 
appeal.  In August 1978, the Board denied the claim for 
thrombophlebitis and granted service connection for varicose 
veins.  A claim for bilateral phlebitis was denied by rating 
decision in January 1986, and the Veteran did not perfect an 
appeal.  The Veteran again filed a claim for service 
connection for "thrombophlebitis/DVT" in each leg in April 
2001.  In September 2001, the RO apparently reopened the 
claims and denied service connection because a recent VA 
examination revealed no evidence of thrombophlebitis.  The 
Veteran did not appeal this decision, and it became final at 
the end of the statutory time limit.  The Veteran's claims 
for service connection for thrombophlebitis of the left and 
right legs can only be reopened if new and material evidence 
has been submitted since the earlier decision.  The Veteran 
submitted a request to reopen the claim for compensation for 
DVT in January 2004. 

The evidence relative to the claim for thrombophlebitis that 
was of record at the time of the September 2001 decision 
consisted of the Veteran's service treatment records, VA 
outpatient treatment records and examinations dated between 
November 1979 and May 2001, and medical records from the 
University of Texas Hospital and the Texas Department of 
Corrections dated between September 1977 and June 2000. 

Evidence relative to the claim for thrombophlebitis that has 
been associated with the claims folder since the September 
2001 rating decision includes a VA examination record dated 
in June 2003, in which the Veteran was found to have had 
varicosities and venous insufficiency for many years, and 
correctional facility medical records showing that the 
Veteran had active phlebitis and thrombophlebitis in June 
2003.  

The Veteran's 2001 claim was denied because thrombophlebitis 
was not shown by the medical evidence.  The evidence 
submitted since that time is new as it was not previously 
considered by the RO.  It is also material in that it shows 
that the Veteran had active thrombophlebitis subsequent to 
the earlier rating decision.  The Board finds that the 
evidence submitted since the September 2001 rating decision 
is sufficient to reopen the claims for service connection for 
thrombophlebitis of the right and left legs.  

ORDER

New and material evidence has not been received to reopen 
claim for service connection for hypertension, and the claim 
is not reopened.

New and material evidence having been submitted, the claim 
for service connection for thrombophlebitis, right leg, is 
reopened.  To that extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for thrombophlebitis, left leg, is 
reopened.  To that extent only, the appeal is granted.


REMAND

As the claims for service connection for thrombophlebitis of 
the right and left legs have been reopened, the Board finds 
that further development is necessary.  The evidence shows 
that the Veteran was treated for a blood clot in service in 
June 1972, which was also diagnosed as phlebitis.  Apparently 
in connection with this illness, he suffered a pulmonary 
embolism in June 1972.  He appears to have been on 
anticoagulant medication almost continuously since his 
separation from service, during which time he has been 
variously diagnosed with varicose veins, nodular vasculitis, 
deep vein thrombosis, venous insufficiency and 
hypercoagulation.  The Veteran suffered a second pulmonary 
embolism after service, as well as a cerebrovascular accident 
in 1976.  A doctor from the American Legion who testified 
before the Board on the Veteran's behalf stated that the 
Veteran's vascular disability is undoubtedly related to the 
incident in service because phlebitis is necessarily a 
chronic condition.  However, the claims file also contains 
evidence showing that the Veteran was periodically found to 
have no objective signs of active vascular disabilities.  In 
an August 1979 decision, the Board granted service connection 
for varicose veins, left leg.  

Given the conflicting evidence in this case and the potential 
for overlapping symptoms of multiple disabilities, the Board 
finds that a thorough examination is warranted to determine 
the nature, extent, and etiology of the Veteran's vascular 
disorder.

The Veteran contends that he contracted hepatitis C in 
service when he was given inoculations with a "jet 
injector."  The record indicates that the Veteran was first 
diagnosed with hepatitis C in 1999.  His service treatment 
records are negative for any consequences of inservice 
inoculations.  At a June 2003 VA examination, the Veteran 
reported that he contracted the virus as a result of a blood 
transfusion he received when during back surgery in April 
1999.  

A medical opinion is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Such an opinion is necessary to 
address the medical probabilities that the Veteran contracted 
hepatitis C as a result of the inoculation, or as a result of 
any other in-service risk factor.  The examiner should also 
evaluate any other discernable risk factors or signs or 
symptoms of hepatitis C documented in the claims folder.

VA Fast Letter 04-13 (June 29, 2004) noted that transmission 
of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It was further noted in 
that letter that the large majority of hepatitis C infections 
can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  Thus, it is essential that the report 
upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and 
a rationale as to why the examiner believes the air gun was 
the source of the hepatitis C. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any vascular disability of the legs.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
do the following:

Identify any current vascular disorders 
of the legs the Veteran has and describe 
the associated symptomatology.  If the 
symptoms of different disorders cannot be 
reliably distinguished, the examiner 
should so indicate. 

If the examination results in a diagnosis 
other than varicose veins of the left 
leg, the examiner should offer an opinion 
as to the etiology of each diagnosed 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such disorder 
is related to active service, to include 
the blood clot the Veteran suffered in 
service, or whether it is caused or 
aggravated by the service-connected 
varicose veins of the left leg.

The examiner is requested to provide a 
rationale for any opinion provided.


2.  A physician with appropriate 
expertise should be asked to review the 
file and render an opinion regarding the 
medical probabilities that the Veteran's 
currently diagnosed hepatitis C is 
attributable to his period of active 
military service.  The examiner should 
discuss whether the veteran was exposed 
to hepatitis C risk factors in service 
(specifically addressing the inoculation 
during basic training), and if so, the 
examiner should offer an opinion 
regarding any possible relationship 
between these in-service risk factors and 
his currently diagnosed hepatitis C.  The 
physician should also address any post-
service risk factors.  The physician 
should discuss whether any symptoms of 
hepatitis C were manifested during 
service and whether the period of time 
from discharge from service to the onset 
of symptoms or initial diagnosis has any 
effect on the analysis regarding the 
likelihood that hepatitis C was in fact 
contracted as a result of activities 
during military service. 

The examiner is requested to provide a 
rationale for any opinion provided.

3.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


